Case
Case2:17-cv-01067-JFB-AYS
     2:17-cv-01067-JFB-AYS Document
                           Document69-1 Filed01/31/19
                                    70 Filed  01/30/19 Page
                                                        Page1 1ofof12
                                                                    12PageID
                                                                       PagelD#:#:1580
                                                                                  1568




  LEVI & KORSINSKY, LLP.
  Shannon L. Hopkins
  733 Summer Street, Suite 304
  Stamford, CT 06901                                                       F�!. r:n ,,        ·
                                                                      IN Cl ... :,,
  Tel.: (203) 992-4523                                           U.S. DIST;·      : ' : '._' · 'i.N.Y.
  Fax: (212) 363-7171
  shopkins@zlk.com                                               *       JAN 3: 2019                 ......
                                                                                                    ,,.._
                                                                                                  ..._




  Counsel for Lead Plaintiffs and the Class                       LONG     ISLi\ND l,;,--: . --


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


  THOMAS CULLINAN, Individually and On Behalf of    No.: 2:17-cv-01067 (JFB) (AYS)
  All Others Similarly Situated,
                                                     e[Prof)osed] ORDER               W
                               Plaintiff,             PRELIMINARILY                   (I- -
                                                      APPROVING
                v.                                    SETTLEMENT AND
                                                      PROVIDING FOR
  CEMTREX, INC., SAAGAR GOVIL, ARON GOVIL             NOTICE.
  and RENATO DELA RAMA,
                                                      Honorable Joseph F. Bianco
                                Defendants.
Case
 Case2:17-cv-01067-JFB-AYS
      2:17-cv-01067-JFB-AYS Document
                             Document69-1 Filed01/31/19
                                      70 Filed  01/30/19 Page
                                                          Page22ofof12
                                                                     12PageID
                                                                        PagelD#:#:1581
                                                                                   1569



           WHEREAS, Umang Khetarpal, Benjamin Webb, Gang Chen, Timothy Heath, and Minh

  Nguyen (collectively, "Lead Plaintiffs"), on behalf of themselves and the putative securities class

   (collectively, "Securities Plaintiffs"); and Cemtrex Inc. C'Cemtrex"), Saagar Govil, Aron Govil,

   and Renato Dela Rama (the "Defendants") ( collectively with Securities Plaintiffs, the "Settling

   Parties"), have entered, by and through their respective counsel, into a settlement of the claims

  asserted in the Class Action, the terms of which are set forth in a Stipulation and Agreement of

  Settlement, dated December 21, 2018 (the "Stipulation"), which is subject to review under Rule

  23 of the Federal Rules of Civil Procedure and which, together with the exhibits thereto, sets forth

  the terms and conditions for the proposed settlement of the claims alleged in the Amended

  Complaint filed in the Action; and the Court having read and considered the Stipulation, the

  proposed "Notice of Pendency and Proposed Settlement of Class Action" ("Notice"), the proposed

  "Summary Notice of Pendency and Proposed Class Action Settlement" ("Summary Notice"), the

  proposed Plan of Allocation of the Net Settlement Fund among Settlement Class Members ("Plan

  of Allocation"), the proposed form of the Proof of Claim and Release ("Proof of Claim"), the

  proposed form of Order and Final Judgment, and submissions made relating thereto, and finding

  that substantial and sufficient grounds exist for entering this Order;

           NOW, THEREFORE, IT IS HEREBY ORDERED, this 23rd day of January,

  20 I 9, that:

           1.     Capitalized terms used herein have the meanings defined in the Stipulation.

           2.     Pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure and for

           the purposes of the Settlement only, the Class Action is hereby preliminarily certified as a

           class action on behalf of all persons who purchased or otherwise acquired Cemtrex




                                                    2
Case
Case2:17-cv-01067-JFB-AYS
     2:17-cv-01067-JFB-AYS Document
                           Document69-1 Filed01/31/19
                                    70 Filed  01/30/19 Page
                                                        Page33ofof12
                                                                   12PageID
                                                                      PagelD#:#:1582
                                                                                 1570



          securities during the period from December 26, 2012 through and including March 6, 2017.

          Excluded from the Settlement Class are:

                 a.      Defendants, and all current and former officers, directors, and control

          persons of Cemtrex, and such excluded persons' immediate families and Defendants' legal

          representatives, heirs, successors and assigns, any entity in which any excluded person has

          or has had a controlling interest, and Cemtrex predecessors; and

                 b.      Those persons who file valid and timely requests for exclusion m

          accordance with this Order;

                 c.      Those persons who have a net profit in purchases and sales of Cemtrex

         securities or otherwise suffered no compensable damages.

         3.      The Court finds, preliminarily and for purposes of the Settlement only, that the

  prerequisites for a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure

  have been satisfied in that: (a) the number of Settlement Class Members are so numerous that

  joinder of all the Settlement Class Members is impracticable; (b) there are questions of law and

  fact common to the Settlement Class; (c) the claims of the Lead Plaintiffs are typical of the claims

  of the Settlement Class they seek to represent; (d) the Lead Plaintiffs will fairly and adequately

  represent the interests of the Settlement Class; (e) the questions of law and fact common to the

  Settlement Class Members predominate over any questions affecting only individual members of

  the Settlement Class; and (f) a class action is superior to other available methods for the fair and

  efficient adjudication of the Action.

          4.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, preliminarily and for

  the purposes of the Settlement only, Lead Plaintiffs are certified as the class representatives on

  behalf of the Settlement Class and the Lead Plaintiffs' Counsel previously selected by Lead


                                                   3
Case 2:17-cv-01067-JFB-AYS Document 70 Filed 01/31/19 Page 4 of 12 PageID #: 1583



  Plaintiffs and appointed by the Court (Levi & Korsinsky LLP) is hereby appointed as Lead Counsel

  for the Settlement Class.

         5.      A hearing (the "Settlement Hearing") pursuant to Federal Rule of Civil Procedure

  23(e) is hereby scheduled to be held before the Court on May 22 2019, at l :30p.m. for the

  following purposes:

                 (a) to finally determine whether the Class Action satisfies the applicable

         prerequisites for class action treatment under Federal Rules of Civil Procedure 23(a) and

         (b);

                 (b) to finally determine whether the Settlement is fair, reasonable, and adequate,

         and should be approved by the Court;

                 (c) to finally determine whether the Order and Final Judgment as provided under

         the Stipulation should be entered, dismissing the Amended Complaint on the merits and

         with prejudice, and to determine whether the release by the Settlement Class of the

         Released Parties as set forth in the Stipulation, should be ordered, along with a permanent

         injunction barring efforts to bring any claims extinguished by the release;

                 (d) to finally determine whether the proposed Plan of Allocation for the distribution

         of the Net Settlement Fund is fair and reasonable and should be approved by the Court;

                 (e) to consider the application of Lead Plaintiffs' Counsel for an award of

         Attorneys' Fees and Expenses and payment to Lead Plaintiffs;

                (f) to consider any Settlement Class Members' objections to the Settlement,

         whether submitted previously in writing or presented orally at the Settlement Hearing by

         Settlement Class Members (or by counsel on their behalf); and

                (g) to rule upon such other matters as the Court may deem appropriate.



                                                   4
Case 2:17-cv-01067-JFB-AYS Document 70 Filed 01/31/19 Page 5 of 12 PageID #: 1584




          6.     The Court reserves the right to adjourn the Settlement Hearing to a later date and

  to approve the Settlement with or without modification and with or without further notice of any

  kind. The Court further reserves the right to enter its Order and Final Judgment approving the

  Settlement and dismissing this Action, on the merits and with prejudice, regardless of whether it

  has approved the Plan of Allocation or awarded Attorneys' Fees and Expenses or payment to Lead

  Plaintiffs.

          7.     The Court reserves the right to approve the Settlement with such modifications as

  may be agreed upon or consented to by the Settling Parties and without further notice to the

  Settlement Class where to do so would not impair Settlement Class Members• rights in a manner

  inconsistent with Rule 23 and due process of law.

          8.     The Court approves the form, substance and requirements of (a) the Notice, (b) the

  Summary Notice and (c) the Proof of Claim, all of which are exhibits to the Stipulation.

          9.     Lead Plaintiffs' Counsel has the authority to enter into the Stipulation on behalf of

  the Settlement Class and is authorized to act on behalf of the Settlement Class Members with

  respect to all acts or consents required by or that may be given pursuant to the Stipulation or such

  other acts that are reasonably necessary to consummate the Settlement.

          l 0.   RG/2 Claims Administration LLC is appointed and approved as the Claims

  Administrator for the Settlement.

          11.    Lead Plaintiff's Counsel, through the Claims Administrator, shall cause the Notice

  and the Proof of Claim, substantially in the forms annexed hereto, to be mailed, by first class mail,

 postage prepaid, within twenty-eight (28) calendar days of the entry of this Order, to all Settlement

  Class Members who can be identified with reasonable effort by the Claims Administrator.




                                                   5
Case 2:17-cv-01067-JFB-AYS Document 70 Filed 01/31/19 Page 6 of 12 PageID #: 1585




          12.    Cemtrex and any and all issuers, securities finns or transfer agents holding transfer

  records which indicate the legal owners of Cemtrex securities during the Settlement Class Period

  are hereby ordered to produce such transfer records in a usable electronic fonnat (if presently in

  such fonnat) to Lead Plaintiffs' Counsel or the Claims Administrator within fourteen (14) calendar

  days of receipt of a copy of this Order, provided however that the records of legal owners of

  Cemtrex securities need not include any owner that is excluded from the Settlement Class.

         13.     Lead Plaintiffs' Counsel, through the Claims Administrator, shall also make all

  reasonable efforts to give notice to nominee owners such as brokerage finns and other persons or

  entities who purchased or otherwise acquired Cemtrex securities during the Settlement Class

  Period. Such nominee purchasers are directed to forward copies of the Notice and Proof of Claim

  to their beneficial owners or to provide the Claims Administrator with lists of the names and

  addresses of the beneficial owners and the Claims Administrator is ordered to send the Notice and

  Proof of Claim promptly to such beneficial owners. Additional copies of the Notice shall be made

  available to any record holder requesting same for the purpose of distribution to beneficial owners,

  and such record holders shall be reimbursed from the Settlement Fund, upon receipt by the Claims

  Administrator of proper documentation, for the reasonable expense of sending the Notice and

  Proof of Claim to beneficial owners.

         14.     Lead Plaintiffs' Counsel shall, at or before the Settlement Hearing, serve upon

  Defendants' counsel, and file with the Court, proof of mailing of the Notice and Proof of Claim,

 both to Settlement Class Members and to nominees.

         15.     Lead Plaintiffs' Counsel, through the Claims Administrator, shall cause the

 Summary Notice to be published electronically once on the GlobeNewswire and in print once in

 the Investor's Business Daily within ten (10) business days after the entry of this Order. Lead



                                                   6
Case 2:17-cv-01067-JFB-AYS Document 70 Filed 01/31/19 Page 7 of 12 PageID #: 1586



  Plaintiffs' Counsel shall, at or before the Settlement Hearing, serve upon Defendants' counsel and

  file with the Court proof of publication of the Summary Notice.

         16.     The forms and methods set forth herein of notifying the Settlement Class and its

  terms and conditions meet the requirements of due process and Rule 23 of the Federal Rules of

  Civil Procedure; Section 21D(a)(7) of the Exchange Act, 15 U.S.C. 78u-4(a)(7), as amended by

  the Private Securities Litigation Reform Act of 1995; constitute the best notice practicable under

  the circumstances; and constitute due and sufficient notice to all persons and entities entitled

  thereto. No Settlement Class Member will be relieved from the terms of the Settlement, including

  the releases provided for therein, based upon the contention or proof that such Settlement Class

  Member failed to receive actual or adequate notice.

         17.     In order to be entitled to participate in recovery from the Net Settlement Fund after

  the Effective Date, each Settlement Class Member shall take the following action and be subject

  to the following conditions:

                 (a) A properly completed and executed Proof of Claim must be submitted to the

         Claims Administrator, at the Post Office Box indicated in the Notice, postmarked not later

         than April 15, 2019. Such deadline may be further extended by Order of the Court. Each

         Proof of Claim shall be deemed to have been submitted when legibly postmarked (if

         properly addressed and mailed by first class mai I) provided such Proof of Claim is actually

         received before the filing of a motion for an Order of the Court approving distribution of

         the Net Settlement Fund. Any Proof of Claim submitted in any other manner shall be

         deemed to have been submitted when it was actually received by the Administrator at the

         address designated in the Notice.




                                                  7
Case 2:17-cv-01067-JFB-AYS Document 70 Filed 01/31/19 Page 8 of 12 PageID #: 1587




                (b) The Proof of Claim submitted by each Settlement Class Member must satisfy

        the following conditions: (i) it must be properly filled out, signed and submitted in a timely

        manner in accordance with the provisions of the preceding subparagraph; (ii) it must be

        accompanied by adequate supporting documentation for the transactions reported therein,

        in the form of broker confirmation slips, broker account statements, an authorized

        statement from the broker containing the transactional information found in a broker

        confirmation slip, or such other documentation as is deemed adequate by the Claims

        Administrator or Lead Plaintiffs' Counsel; ( iii) if the person executing the Proof of Claim

        is acting in a representative capacity, a certification of his current authority to act on behalf

        of the Settlement Class Member must be provided with the Proof of Claim; and (iv) the

        Proof of Claim must be complete and contain no material deletions or modifications of any

        of the printed matter contained therein and must be signed under penalty of perjury.

               (c) Once the Claims Administrator has considered a timely-submitted Proof of

        Claim, it shall determine whether such claim is valid, deficient or rejected. For each claim

        determined to be either deficient or rejected, the Claims Administrator shall send a

        deficiency letter or rejection letter as appropriate, describing the basis on which the claim

        was so determined. Persons who timely submit a Proof of Claim that is deficient or

        otherwise rejected shall be afforded a reasonable time (at least seven (7) calendar days) to

        cure such deficiency if it shall appear that such deficiency may be cured.

               (d) For the filing of and all determinations concerning their Proof of Claim, each

        Settlement Class Member shall submit to the jurisdiction of the Court.

        I 8.   All Settlement Class Members who do not submit valid and timely Proofs of Claim

 will be forever barred from receiving any payments from the Net Settlement Fund, but will in aJJ



                                                   8
Case 2:17-cv-01067-JFB-AYS Document 70 Filed 01/31/19 Page 9 of 12 PageID #: 1588




  other respects be subject to and bound by the provisions of the Stipulation and the Order and Final

  Judgment, if entered.

          19.     Settlement Class Members shall be bound by all determinations and judgments in

  the Action, whether favorable or unfavorable, unless such persons request exclusion from the

  Settlement Class in a timely and proper manner, as hereinafter provided. A Settlement Class

  Member wishing to make such request shall mail it, in written form, by first class mail, postage

  prepaid, or otherwise deliver it, so that it is received no later than April 22, 2019, to the addresses

  listed in the Notice. Such request for exclusion shall clearly indicate the name and address and

  phone number and e-mail contact information (if any) of the person seeking exclusion, state that

  the sender specifically requests to be excluded from the Settlement Class, and must be signed by

  such person. Such persons requesting exclusion are also required to specify in their request all their

  purchases and sales of Cemtrex securities during the Settlement Class Period, including, for each

  purchase or sale, the date, number of shares and price of the shares purchased or sold. The request

  for exclusion shall not be effective unless it provides the required information, is legible, is made

  within the time stated above, and is filed and served on both Lead Plaintiffs' Counsel and

  Defendants' counsel, or the exclusion is otherwise accepted by the Court. Lead Plaintiffs' Counsel

  may contact any person or entity filing a request for exclusion, or their attorney if one is designated,

  to discuss the exclusion.

         20.     Settlement Class Members requesting exclusion from the Settlement Class shall not

  be entitled to receive any payment out of the Net Settlement Fund.

         21.     The Court will consider comments and/or objections to the Settlement, the Plan of

  Allocation, or the application for Attorneys' Fees and Expenses and any payment to Lead




                                                     9
Case 2:17-cv-01067-JFB-AYS Document 70 Filed 01/31/19 Page 10 of 12 PageID #: 1589



  Plaintiffs, only if such comments or objections and any supporting papers are served to be received

  by May 8, 2019, upon each of the following:

          CLASS COUNSEL

          Shannon L. Hopkins
          LEVI & KORSINSKY, LLP
          733 Summer Street, Suite 304
          Stamford, CT 06901
          Tel.: (203) 992-4523
          Fax: (212) 363-7171
          shopkins@zlk.com

          COUNSEL FOR DEFENDANTS

          Douglas W. Greene, pro hac vice
          BAKER & HOSTETLER LLP
          999 Third Avenue, Suite 3600
          Seattle, WA 98104-4040
          Telephone: (206) 332-1380
          Facsimile: (206) 624-7317
          dgreene@bakerlaw.com


  and the objector has (by that same date) filed said objections, papers and briefs, showing due proof

  of service upon counsel identified above, with the Clerk of the Court, U.S. District Court Eastern

  District of New York, 100 Federal Plaza, Central Islip, NY 11722. Attendance at the Settlement

  Hearing is not necessary but persons wishing to be heard orally in opposition to the Settlement,

  the Plan of Allocation, the application for Attorneys' Fees and Expenses, and/or payment to Lead

  Plaintiffs are required to indicate in their written objection (or in a separate writing that is submitted

  in accordance with the deadline and after instruction pertinent to the submission of a written

  objection) that they intend to appear at the Settlement Hearing and identify any witnesses they may

  call to testify or exhibits they intend to introduce into evidence at the Settlement Hearing.

  Settlement Class Members do not need to appear at the Settlement Hearing or take any other action

  to indicate their approval.


                                                     10
Case 2:17-cv-01067-JFB-AYS Document 70 Filed 01/31/19 Page 11 of 12 PageID #: 1590




         22.     Any Settlement Class Member who does not object in the manner prescribed above

  shall be deemed to have waived all such objections and shall forever be foreclosed from making

  any objection to the fairness, adequacy or reasonableness of the Settlement, the Order and Final

  Judgment to be entered approving the Settlement, the Plan of Allocation, or the application for an

  award of Attorneys' Fees and Expenses and payment to Lead Plaintiffs.

         23.     The Court reserves the right to adjourn the Settlement Hearing or any adjournment

  thereof without any further notice other than entry of an Order on the Court's docket, and to

  approve the Settlement without further notice to the Settlement Class.

         24.     All papers in support of the Settlement, the Plan of Allocation and any application

  for Attorneys' Fees or Expenses or a payment to Lead Plaintiff shall be filed and served by May

  1, 2019.

         25.     Any submissions filed in response to any objections or in further support of the

  Settlement, the Plan of Allocation and any application for Attorneys' Fees or Expenses or a

  payment to Lead Plaintiff shall be filed no later than May 15, 2019.

         26.     Pending final detennination of whether the Settlement should be approved, aJI

  Settlement Class Members, and each of them, and anyone acting or purporting to act for any of

  them, shall be enjoined from prosecuting, attempting to prosecute, or assisting others in the

  prosecution of, any Settled Claims. In addition, the Action is stayed.

         27.     In the event the Settlement is not consummated pursuant to its terms, the

  Stipulation, except as otherwise provided therein, including any amendment(s) thereto, and this

  Order, shall be null and void, of no further force or effect, and without prejudice to any Settling

  Party, and may not be introduced as evidence or referred to in any action or proceedings by any




                                                  11
Case 2:17-cv-01067-JFB-AYS Document 70 Filed 01/31/19 Page 12 of 12 PageID #: 1591




  person or entity, and each party shall be restored to his, her or its respective position as it existed

  before the execution of the Stipulation, pursuant to the terms of the Stipulation.

         28.     The Court retains exclusive jurisdiction over the action to consider all further

  matters arising out of, or relating to, the Settlement, including by way of illustration and not

  limitation, any dispute concerning any Proof of Claim filed by any Settlement Class Member and

  any future requests by one or more of the Settling Parties that the Final Order and Judgment, the

  Release and/or the permanent injunction set forth in the Stipulation be enforced.



         IT IS SO ORDERED.

                                                                      J
                                                                  h   +-~   {b ia..v1LD

                                                       . JO PH F. BIANCO
                                                     ITED STATES DISTRICT JUDGE




                                                    12
